Mr. Justice Leech delivered the opinion of the court: This is a claim filed by the Schmidt Construction Company. It appears from letters introduced in this ease and from statement made, that the Schmidt Construction Company are contractors of street pavements; that said company paved 19th and 20th Albany, Marshall Blvd., wherein the Illinois Industrial Home for the Blind, a State Institution, own property; that all work has been completed and accepted by the authorized agents of the State of Illinois and that the amount of the claim is $229.35. The Attorney General, in behalf of the State, submits herewith a letter from C. H. Jenkins, Director of Public Welfare, in which the said Department feels that this is a just claim and should be allowed. The Attorney General therefore consents to an award in favor of the claimant, the Schmidt Construction Company in the sum of $229.35. We therefore award the claimant the sum of $229.35.